UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2264


CAROLYN BLAKE BROWN,

                    Plaintiff - Appellant,

             v.

FIRST COMMUNITY BANK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:18-cv-00404-GEC)


Submitted: July 30, 2020                                          Decided: August 7, 2020


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Strelka, Brittany M. Haddox, STRELKA LAW OFFICE, PC, Roanoke,
Virginia, for Appellant. Monica Taylor Monday, Paul Granger Klockenbrink, GENTRY
LOCKE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carolyn Blake Brown appeals the district court’s orders denying her motion to

compel testimony and reopen deposition and granting First Community Bank summary

judgment on Brown’s discrimination claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2018); the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621 to 634 (2018); and 42 U.S.C. § 1981 (2018).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Brown v. First Cmty. Bank, No. 7:18-cv-00404-

GEC (W.D. Va. Sept. 16, 2019; Oct. 23, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2